


PERFORMANCE SHARES AWARD AGREEMENT
Corporation:
Louisiana-Pacific Corporation, a Delaware corporation (“Corporation”)

Awardee:
[Employee name] (“Participant”)

Plan:
Louisiana-Pacific Corporation 2013 Omnibus Stock Award Plan (the “Plan”)

Target Award:
Target number of [XXX] Share units, each unit representing a right to receive
one Share subject to the terms and conditions of this Agreement (“Performance
Shares”)

Grant Date:
__________ ___, 20___ (“Grant Date”)



Corporation and Participant agree as follows:
1.    Defined Terms. Capitalized terms not otherwise defined in this Performance
Shares Award Agreement, including the Statement of Performance Objectives (this
“Agreement”) have the meanings given them in the Plan. As used in this
Agreement:
(a)    “Performance Objectives” means the threshold, target and maximum goals
established by the Administrator for the Performance Period as described in the
Statement of Performance Objectives. No adjustment of the Performance Objectives
shall be permitted in respect of any Performance Shares granted to Participant
if at the Grant Date he or she is, or is determined by the Administrator to be
likely to become, a “covered employee” within the meaning of Section 162(m) of
the Code (or any successor provisions) if such adjustment would result in the
loss of an otherwise available deduction.
(b)    “Performance Period” shall mean the period commencing on __________, 20__
and ending on ____________, 20__.
(c)    “Statement of Performance Objectives” shall mean the statement of
Performance Objectives as approved by the Administrator with respect to the
Performance Shares on the Grant Date and attached hereto as Annex A.
2.    Grant of Award of Performance Shares. As of the Grant Date, Corporation
has granted to Participant an Award covering the number of Performance Shares,
payment of which depends on




--------------------------------------------------------------------------------




Corporation’s performance as set forth in this Agreement and in the Statement of
Performance Objectives. Subject to the attainment of the Performance Objectives,
Participant may earn between 0% and 200% of the target award of Performance
Shares.
3.    Acknowledgment. Participant acknowledges that the Award of Performance
Shares is subject to the terms and conditions set forth in this Agreement, in
the Statement of Performance Objectives and in the Plan.
4.    Normal Earning of Performance Shares. Performance Shares covered by this
Agreement shall only be earned and result in payment, at the time described in
Section 6, after completion of the Performance Period and only if they are
earned as provided in this Section 4. Fifty percent (50%) of the Performance
Shares (the “SmartSide Shares”) shall be based on the degree of achievement of
specified Performance Objectives relating to Corporation’s SmartSide Revenue
Growth during the first year of the Performance Period. The SmartSide Shares
performance award can be increased or decreased based on Total Shareholder
Return Relative to the Peer Group over the three-year Performance Period, as set
forth in the Statement of Performance Objectives. Fifty percent (50%) of the
Performance Shares (the “Revenue Shares”) shall be based on the degree of
achievement of specified Performance Objectives relating to Relative Revenue
Growth during the first year of the Performance Period. The Revenue Shares
performance award can be increased or decreased based on Total Shareholder
Return Relative to the Peer Group over the three-year Performance Period, as set
forth in the Statement of Performance Objectives. Except as otherwise provided
herein, no Performance Shares will result in payment unless Participant remains
continuously employed by Corporation or a Subsidiary during the entire
Performance Period. For purposes of this Agreement, “continuously employed”
means the absence of any interruption or termination of Participant’s employment
with Corporation or with a Subsidiary. Continuous employment shall not be
considered interrupted or terminated in the case of sick leave, military leave
or any other leave of absence approved by Corporation or in the case of
transfers between locations of Corporation and its Subsidiaries.




--------------------------------------------------------------------------------




5.     Alternative Earning of Performance Shares; Forfeiture.
(a)    Effect of Death or Disability. If Participant experiences a termination
of employment because of Participant’s death or Disability during the
Performance Period, then a number of Performance Shares shall be earned and
result in payment, at the time described in Section 6, in an amount equal to the
product of (i) the number of Performance Shares that would have resulted in
payment in accordance with the terms of Section 4 if Participant had remained in
the continuous employ of Corporation or a Subsidiary from the Grant Date until
the end of the Performance Period, multiplied by (ii) a fraction (in no case
greater than 1), the numerator of which is the number of whole months from the
first day of the Performance Period through the date of such death or
termination of employment because of Disability, and the denominator of which is
36.
(b)    Effect of Change of Control. In the event a Change of Control occurs
prior to end of the Performance Period and while Participant is an employee of
Corporation or any Subsidiary, 100% of the Performance Shares covered by this
Agreement shall be deemed earned at the target level of performance and result
in payment, at the time described in Section 6.
(c)    Forfeiture. In the event that Participant ceases to be continuously
employed by Corporation or a Subsidiary prior to the end of the Performance
Period, and before the occurrence of a Change of Control, in a manner other than
as specified in Sections 5(a) or 5(c) hereof, Participant will immediately and
automatically forfeit all Performance Shares subject to the Award, and
Participant will cease to have any rights with respect to such Performance
Shares. In addition, any Performance Shares that are not earned pursuant to
Section 4, or alternatively in Section 5, shall be forfeited.
6.    Form and Time of Payment of Performance Shares.
(a)    General. Payment of any Performance Shares that become earned as set
forth herein will be made in the form of Shares. Except as provided in Section
6(b), payment shall be made after the end of the Performance Period and after
the determination and certification by the Administrator of the level




--------------------------------------------------------------------------------




of the attainment of the Performance Objectives, but in any event no later than
two and one-half months following the completion of the Performance Period.
(b)    Alternative Payment Event. Notwithstanding Section 6(a), to the extent
that Performance Shares have become earned in accordance with Section 5(b), then
payment of the Shares will be made on the date of the Change of Control;
provided, however, that if the Change of Control does not constitute a “change
in control” for purposes of Section 409A(a)(2)(A)(v) of the Code, then issuance
of the Shares will be made, to the extent necessary to comply with the
provisions of Section 409A of the Code, to Participant on the date that would
have otherwise applied pursuant to Section 6(a) as though the Change of Control
had not occurred.
7.     Dividend Equivalents, Voting and Other Rights. During the Performance
Period for any Award of Performance Shares, the Participant will not have any
rights as a stockholder with respect to the Performance Shares (until the time
shares of Stock have been issued in settlement of the Performance Shares as
described in Section 6). Participants holding a Performance Share Award will be
credited with dividend equivalent additional Performance Shares equal to the
amount or value of any cash or other distributions or dividends payable during
the Performance Period with respect to an equal number of shares of Stock.
8.    Performance Shares Nontransferable. Until payment is made to Participant
as provided herein, neither Performance Shares granted hereby nor any interest
therein or in the Shares related thereto shall be transferable other than by
will or the laws of decent and distribution prior to payment.
9.     Tax Withholding. To the extent that Corporation or any Subsidiary is
required to withhold any federal, state, or local taxes of any kind required by
law with respect to the payment of earned Performance Shares pursuant to this
Agreement, it shall be a condition that Participant made arrangements
satisfactory to Corporation for the satisfaction of any such minimum withholding
tax obligations. Corporation will not be required to make any such payment until
such obligations are satisfied. Participant may elect that all or any part of
such withholding requirement be satisfied by retention by Corporation of




--------------------------------------------------------------------------------




a portion of the Shares that may be issued in connection with earned Performance
Shares. If such election is made, the Shares so retained shall be credited
against such withholding requirement at the Fair Market Value per Share of such
Shares on the date of such delivery. In no event will the fair market value of
the Shares to be withheld pursuant to this Section 9 to satisfy applicable
withholding taxes exceed the minimum amount of taxes to be withheld if such
withholding would result in adverse accounting implications for the Corporation.
10.    Miscellaneous.
(a)    Compliance With Law. Corporation shall make reasonable efforts to comply
with all applicable federal and state securities laws.
(b)    Compliance With Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of Section
409A of the Code, so that the income inclusion provisions of Section 409A(a)(1)
of the Code do not apply to Participant. This Agreement and the Plan shall be
administered in a manner consistent with this intent, and any provision that
would cause this Agreement or the Plan to fail to satisfy Section 409A of the
Code shall have no force or effect until amended to comply with Section 409A of
the Code (which amendment may be retroactive to the extent permitted by Section
409A of the Code and may be made by Corporation without the consent of
Participant). If the event triggering the right to payment under this Agreement
is Participant’s “separation from service” with Corporation or any Subsidiary
within the meaning of Section 409A(a)(2)(A)(i) of the Code and Participant is a
“specified employee” as determined pursuant to procedures adopted by Corporation
in compliance with Section 409A of the Code, then, to the extent necessary to
comply with the provisions of Section 409A of the Code, issuance of the Shares
will be made to Participant on the earlier of the first day of the seventh month
after the date of Participant’s “separation of service” with Corporation and its
Subsidiaries within the meaning of Section 409A(a)(2)(A)(i) or the date of
Participant’s death.




--------------------------------------------------------------------------------




(c)    Interpretation. Any reference in this Agreement to Section 409A of the
Code will also include any proposed, temporary or final regulations, or any
other guidance, promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service. Except as expressly provided in
this Agreement, capitalized terms used herein will have the meaning ascribed to
such terms in the Plan.
(d)    No Employment Rights. The grant of the Award of Performance Shares under
this Agreement to Participant is a voluntary, discretionary award being made on
a one-time basis and it does not constitute a commitment to make any future
awards. The grant of the Award of Performance Shares and any payments made
hereunder will not be considered salary or other compensation for purposes of
any severance pay or similar allowance, except as otherwise required by law.
Nothing contained in this Agreement shall confer upon Participant any right to
be employed or remain employed by Corporation or any of its Subsidiaries, nor
limit or affect in any manner the right of Corporation or any of its
Subsidiaries to terminate the employment or adjust the compensation of
Participant.
(e)    Relation to Other Benefits. Any economic or other benefit to Participant
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which Participant may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by Corporation or
any of its Subsidiaries and shall not affect the amount of any life insurance
coverage available to any beneficiary under any life insurance plan covering
employees of Corporation or any of its Subsidiaries.
(f)    Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that (i) no amendment shall materially adversely affect the
rights of Participant under this Agreement without Participant’s written
consent, and (ii) Participant’s consent shall not be required to an amendment
that is deemed necessary by Corporation to ensure compliance with Section 409A
of the Code.




--------------------------------------------------------------------------------




(g)    Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
(h)    Relation to Plan. This Agreement is subject to the terms and conditions
of the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. The Administrator acting pursuant
to the Plan, as constituted from time to time, shall, except as expressly
provided otherwise herein or in the Plan, have the right to determine any
questions which arise in connection with this Agreement.
(i)    Successors and Assigns. Without limiting the provisions of this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the successors, administrators, heirs, legal representatives
and assigns of Participant, and the successors and assigns of Corporation.
(j)    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.
(k)     Repayment Obligation. In the event that (i) Corporation issues a
restatement of financial results to correct a material error, (ii) the
Administrator determines, in good faith, that Participant’s fraud or willful
misconduct was a significant contributing factor to the need to issue such
restatement and (iii) some or all of the Performance Shares that were granted
and/or earned during the three-year period prior to such restatement would not
have been granted and/or earned, as applicable, based upon the restated
financial results, Participant shall immediately forfeit to Corporation (as
applicable) any outstanding Performance Shares, return to Corporation any Shares
received under this Award and/or the pre-tax income derived from any disposition
of the Shares previously received in settlement of Performance Shares that would
not have been granted and/or earned based upon the restated




--------------------------------------------------------------------------------




financial results (the “Repayment Obligation”). This Repayment Obligation shall
be in addition to any compensation recovery policy that is adopted by the
Corporation or is otherwise required by applicable law; provided, however, that
there shall be no duplication of recovery under this agreement and any of 15
U.S.C. Section 7243 (Section 304 of the Sarbanes-Oxley Act of 2002) or Section
10D of the Securities Exchange Act of 1934.
IN WITNESS WHEREOF, Corporation has caused this Agreement to be executed on its
behalf by its duly authorized officer and Participant has executed this
Agreement, effective as of the Grant Date first written above.


Corporation:
LOUISIANA-PACIFIC CORPORATION




_____________________________________
By: [officer name] 
Its: [officer title]
Participant:
 
 
[Participant name]
 
 





